440 F.2d 791
UNITED STATES of America, Plaintiff-Appellee,v.Reuben Cook HEAD, Jr., Defendant-Appellant.
No. 30943 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 30, 1971.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, District Judge.
Arthur Parker, Parker, Wilkinson, Montgomery & Gwin, Professional Association, Birmingham, Ala., for defendant-appellant.
Melton L. Alexander, Asst. U. S. Atty., Birmingham, Ala., Wayman G. Sherrer, U. S. Atty., for plaintiff-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966